Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-6 are currently pending.
2.	Claim 7 are canceled.
3.	Claims 1 and 4 are currently amended.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takatoshi (JP 2017171199 A), in view of Yasui (US 20090187322 A1), and in further view of Imai (US 20080059036 A1).
8.	Regarding Claim 1, Takatoshi teaches a vehicle control device comprising (Takatoshi: [0007] "A vehicle speed control system [vehicle control device] according to the present invention includes a constant speed traveling vehicle speed setting unit that sets a constant speed traveling vehicle speed, a vehicle state amount detecting unit that detects a vehicle state amount related to a turning motion of the vehicle, and a curve information detecting unit that detects curve information regarding 4 curve in front of the vehicle."):
A first sensor configured to obtain first information on a road shape, ahead of a present position of a vehicle, of a traveling road on which the vehicle is traveling (Takatoshi: [0013] and [0031] "The curve information detection unit 30 [first sensor] is a conventionally used car navigation system that outputs curve information [first information on road shape] such as curve curvature or radius R in front of the vehicle [road shape ahead of present position of vehicle] and distance Ds from the vehicle to a curve, and has a storage function of storing the GPS reception function and the road shape information."  Also, "The curve information detecting unit 30 [first sensor] is not limited to the car navigation system, and may be a camera that captures an image [first information on a road shape] of the front of the vehicle.");
A second sensor configured to obtain second information on the road shape, at the present position of the vehicle, of the traveling road separately from the first sensor (Takatoshi: [0020] "The 2 control vehicle speed calculation unit 42 [second sensor] calculates the 2 control vehicle speed V_FB at the time of the curve [road shape information at present position of vehicle] running of the vehicle 100 in the section C based on the vehicle state amount information [second information]."  Note that a skilled practitioner would recognize that vehicle state information is separate from navigation or image capturing data.); 
And a control device configured to: calculate a first target acceleration which is a target acceleration used when the vehicle travels in a curved section of the traveling road based on the first information, in a case where a first situation has been occurring, wherein the first situation occurs when the first information indicates that the traveling road is in the curved section; calculate a second target acceleration which is a target acceleration used when the vehicle travels in the curved section of the traveling road based on the second information, in a case where a second situation has been occurring, wherein the second situation occurs when the second information indicates that the traveling road is in the curved section (Takatoshi: [0007] and [0015] "A first control vehicle speed [first target acceleration] at the time of entering the curve [first situation occurring] based on the curve information [based on first information, traveling road is curved] is calculated, a 2 control vehicle speed [second target acceleration] at the time of turning the curve [second situation occurring] is calculated based on the vehicle state information [based on second information, traveling road is curved]."  Also, "In step S101, the curve information detection unit 30 outputs the curve radius r and the distance Ds from the vehicle to the curve (S3). In step S101, the curve driving recommended vehicle speed calculation unit 40 outputs the curve driving recommended vehicle speed Vcurve (Step S4)."  Note that a skilled practitioner would recognize that the acceleration can be determined based on the vehicle speed and radius of curvature of the road the vehicle is traveling on.); 
Control the vehicle, when only one of the first situation and the second situation has been occurring, such that an actual acceleration of the vehicle approaches one of the target accelerations which is calculated when the only one of the first situation and the second situation has been occurring (Takatoshi: [0040] '"In the present embodiment, the curve traveling vehicle speed determining unit 44 outputs the first control vehicle speed V_FF [one of the target accelerations] as the curve driving recommended vehicle speed Vcurve before the curve enters [only the first situation occurring], and after the curve enters.").
Takatoshi fails to teach 2controlling the vehicle, when both of the first situation and the second situation have been occurring, such that the actual acceleration approaches a higher priority target acceleration from among the first target acceleration and the second target acceleration, wherein the higher priority target acceleration has been previously set to one of the first target acceleration and the second target acceleration, calculate a first reliability degree indicative of a reliability degree of the first target acceleration; calculate a second reliability degree indicative of a reliability degree of the second target acceleration; control the vehicle such that the actual acceleration approaches the higher priority target acceleration between the first target acceleration and the second target acceleration, when the reliability degree of the higher priority target acceleration is equal to or higher than a first threshold reliability degree in the case where both of the first situation and the second situation have been occurring; and control the vehicle such that the actual acceleration approaches a lower priority target acceleration other than the higher priority target acceleration between the first target acceleration and the second target acceleration, when the reliability degree of the higher priority target acceleration is lower than the first threshold reliability degree, and the reliability degree of the lower priority target acceleration is equal to or higher than a second threshold reliability degree in the case where both of the first situation and the second situation have been occurring.  
	However, in the same field of endeavor, Yasui teaches controlling the vehicle, when only one of the first situation and the second situation has been occurring, such that an actual acceleration of the vehicle approaches one of the target accelerations which is calculated when the only one of the first situation and the second situation has been occurring (Yasui: [0017] and [0163] "The speed reduction controlling means includes a first controlling means for starting and executing a first control for decelerating the vehicle to the first appropriate vehicle speed [approaches target acceleration] in a state where a first control permission condition is satisfied and the deceleration operation is performed, the first control permission condition in which a relationship between the vehicle speed and the relative position is determined on the basis of the first target vehicle speed characteristic..."  Also, "When the second control execution condition is not satisfied (i.e., negative determination is made in step B250), then it is determined whether or not a first control execution condition (first control permission condition, deceleration operation, and turning state) is satisfied in step B255. On the other hand, when the positive determination is made in step B250, the second control (limit protection control) is started and executed in step B260. When the positive determination is made in step B255, the first control (travel assistance control) is started and executed in step B265 [only one of the situations occurring].");
And controlling the vehicle, when both of the first situation and the second situation have been occurring, such that the actual acceleration approaches a higher priority target acceleration from among the first target acceleration and the second target acceleration, wherein the higher priority target acceleration has been previously set to one of the first target acceleration and the second target acceleration (Yasui: [0017] and [0164] '"The speed reduction controlling means includes... a second controlling means for starting and executing a second control for decelerating the vehicle to the second appropriate vehicle speed regardless of whether or not the deceleration operation is performed in a state where a second control execution condition is satisfied... The second controlling means starts and executes the second control regardless of whether or not the first control is being executed. The first controlling means is prevented from starting the first control during the execution of the second control."  Also, "Accordingly, in cases where the execution conditions for the first and second controls are both satisfied [when both first and situation occurs], the second control of which degree of demand is higher is given priority [higher priority has been previously set to one of first or second target]. That is, when the second control execution condition is satisfied while the first control is being performed, the control is switched from the first control to the second control." Note that the second control is always given priority.  Therefore, one skilled in the art can conclude that the second control has been set to have the higher priority compared to the first control.).
Takatoshi and Yasui are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takatoshi to incorporate the teachings of Yasui to control the vehicle when both a first and second situation are occurring, where a higher priority is set to one of the accelerations because it provides the benefit of executing deceleration control while a vehicle is traveling around a curve.  The automatic reduction in speed provides the benefit of increased safety for the vehicle and passengers of the vehicle so that the vehicle is not travelling too fast around an approaching curve in the road.
	Takatoshi and Yasui fails to teach calculate a first reliability degree indicative of a reliability degree of the first target acceleration; calculate a second reliability degree indicative of a reliability degree of the second target acceleration; control the vehicle such that the actual acceleration approaches the higher priority target acceleration between the first target acceleration and the second target acceleration, when the reliability degree of the higher priority target acceleration is equal to or higher than a first threshold reliability degree in the case where both of the first situation and the second situation have been occurring; and control the vehicle such that the actual acceleration approaches a lower priority target acceleration other than the higher priority target acceleration between the first target acceleration and the second target acceleration, when the reliability degree of the higher priority target acceleration is lower than the first threshold reliability degree, and the reliability degree of the lower priority target acceleration is equal to or higher than a second threshold reliability degree in the case where both of the first situation and the second situation have been occurring.
	However, in the same field of endeavor, Imai teaches calculate a first reliability degree indicative of a reliability degree of the first target acceleration (Imai: [0142] "Next, the velocity control part 21 judges reliability [calculate first reliability degree] of the road information acquired by the road information acquisition part 3, using the road information obtained at S1201 or the positioning information by the GPS (S1202). Herein, reliability of road information is evaluated with a 5-step scale represented by the numerals from 1 to 5, with "1" being the lowest reliability and "5" being the highest reliability. " Note that a skilled practitioner would recognize that the acceleration can be determined based on the vehicle speed and radius of curvature of the road the vehicle is traveling on.);
Calculate a second reliability degree indicative of a reliability degree of the second target acceleration; control the vehicle such that the actual acceleration approaches the higher priority target acceleration between the first target acceleration and the second target acceleration, when the reliability degree of the higher priority target acceleration is equal to or higher than a first threshold reliability degree in the case where both of the first situation and the second situation have been occurring; and control the vehicle such that the actual acceleration approaches a lower priority target acceleration other than the higher priority target acceleration between the first target acceleration and the second target acceleration, when the reliability degree of the higher priority target acceleration is lower than the first threshold reliability degree, and the reliability degree of the lower priority target acceleration is equal to or higher than a second threshold reliability degree in the case where both of the first situation and the second situation have been occurring (Imai: [0129]-[130] and [0232]-[0234] "At a point C away from the curve entrance point B by a specific distance (for example, 30 m), accuracy of the curve information is sufficiently secured, and therefore, the second target velocity can be used as control information at the point C [approaches higher acceleration target acceleration]. Therefore, when the final target velocity computing part 24 of the speed controller 20 compares the first target velocity and the second target velocity and a lower target velocity is selected as a final target velocity, the final target velocity follows the first target velocity 1101 indicated with the solid line 1103 up to the point C, and switches to the second target velocity 1102 after the point C, since accuracy [second reliability degree] of the second target velocity becomes high [higher than a first threshold reliability degree]."  Also, "The second target velocity is computed by the second target velocity computing part 23 using only the information of the close range with high reliability, as in the case of the third example of velocity control illustrated in FIG. 10... If the reliability of the second target velocity is high, the second target velocity is taken as a final target velocity... As described above, deceleration is implemented in advance in accordance with the first target velocity, and the second target velocity is computed by utilizing property of the transition curve. If the reliability of the second target velocity is high, the target velocity is switched to the second target velocity and deceleration in accordance with the second target velocity can be implemented. Accordingly, when the vehicle enters the curve, the deceleration is completed before the real curve entrance, and thus both stability and comfortability can be realized." Under broadest reasonable interpretation, the mutually exclusive limitations are optional as only one of the limitations needs to be taught by the prior art. The limitations are mutually exclusive because the control of the vehicle is based on when reliability degree of the higher priority target acceleration is higher or lower than a first threshold reliability degree. Therefore, the vehicle cannot be controlled when the reliability degree is both higher a lower than a first threshold reliability degree. Both limitations cannot be true at the same time. Additionally, Imai teaches in [0129]-[0130] and [0232]-[0234] to control the vehicle where the actual velocity approaches the higher priority target velocity. The vehicle is controlled when the reliability of the second target velocity is high, and the target velocity is the second target velocity. The vehicle is controlled when the vehicle enters the curve, which is the situation where both the first and second situation are occurring. Therefore, Imai teaches the condition where the reliability of the higher priority target acceleration is high that a threshold reliability degree, and to control the actual acceleration to approach the higher priority acceleration (second velocity).).
Takatoshi, Yasui, and Imai are considered to be analogous to the claimed invention because they are in the same field of vehicle control while traveling in a road curvature or based on the environment ahead. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takatoshi and Yasui to incorporate teachings of Imai to transition vehicle velocity and acceleration controls because it provides the benefit of vehicle and passenger comfort and safety to avoid travelling around an approaching curve in the road too fast.
9.	Regarding Claim 2, Takatoshi, Yasui, and Imai remains as applied above in Claim 1, and further, Takatoshi teaches the first sensor is configured to obtain image data by photographing a front area ahead of the vehicle to obtain the first information using the obtained image data (Takatoshi: [0031] "The curve information detecting unit 30 [first sensor] is not limited to the car navigation system, and may be a camera that captures an image [first information, image data] of the front [ahead] of the vehicle."),
The second sensor is configured to detect a physical value indicative of a movement state of the vehicle to obtain the second information using the detected physical value (Takatoshi: [0020] and [0036] "The 2 control vehicle speed calculation unit 42 [second sensor] calculates the 2 control vehicle speed V_FB at the time of the curve [road shape information] running of the vehicle 100 in the section C based on the vehicle state amount information [second information, state information]."  Also, "The 2 control vehicle speed V_FB may be calculated from the vehicle speed Vspeed and the yaw rate y [physical value]."),
The control device is configured to have set priorities of the first target acceleration and the second target acceleration such that the priority of the second target acceleration is higher than the priority of the first target acceleration (Takatoshi: [0040] '"The 2 control vehicle speed V_FB is output as a curve driving recommended vehicle speed Vcurve, that is, either the first control vehicle speed V_FF or the 2 control vehicle speed V_FB is selected before and after entry into the curve, but the present invention is not limited thereto, and for example, before the curve enters. The first control vehicle speed V_FF [first situation] may be output as a curve driving recommended vehicle speed Vcurve, and after the curve enters, a 2 control vehicle speed V_FB [second situation] may be added to the first control vehicle speed V_FF as a curve driving recommended vehicle speed Vcurve [second situation has priority]."  Note that a skilled practitioner would recognize that the second vehicle speed control has the priority once the curve has been entered, and the second data is able to be collected.).
10.	Regarding Claim 3, Takatoshi, Yasui, and Imai remains as applied above to Claim 1, and further, Takatoshi also teaches the first sensor is configured to obtain the first information using map data including information on the road shape (Takatoshi: [0013] "The curve information detection unit 30 [first sensor] is a conventionally used car navigation system [map data] that outputs curve information [first information on road shape] such as curve curvature or radius R in front of the vehicle [road shape] and distance Ds from the vehicle to a curve, and has a storage function of storing the GPS reception [map data] function and the road shape information."), 
The second sensor is configured to detect a physical value indicative of a movement state of the vehicle to obtain the second information using the detected physical value (Takatoshi: [0020] and [0036] "The 2 control vehicle speed calculation unit 42 [second sensor] calculates the 2 control vehicle speed V_FB at the time of the curve [road shape information] running of the vehicle 100 in the section C based on the vehicle state amount information [second information, state information]." Also, "The 2 control vehicle speed V_FB may be calculated from the vehicle speed Vspeed and the yaw rate y [physical value].").
The control device is configured to have set priorities of the first target acceleration and the second target acceleration such that the priority of the second target acceleration is higher than the priority of the first target acceleration (Takatoshi: [0040] "The 2 control vehicle speed V_FB is output as a curve driving recommended vehicle speed Vcurve, that is, either the first control vehicle speed V_FF or the 2 control vehicle speed V_FB is selected before and after entry into the curve, but the present invention is not limited thereto, and for example, before the curve enters. The first control vehicle speed V_FF [first situation] may be output as a curve driving recommended vehicle speed Vcurve, and after the curve enters, a 2 control vehicle speed V_FB [second situation] may be added to the first control vehicle speed V_FF as a curve driving recommended vehicle speed Vcurve [second situation has priority]."  Note that a skilled practitioner would recognize that the second vehicle speed control has the priority once the curve has been entered, and the second data is able to be collected.).
11.	Regarding Claim 4, Takatoshi, Yasui, and Imai remains as applied above to Claim 2, and further, Takatoshi also teaches the second sensor is configured to obtain information on the road shape of the traveling road at the present position as the second information (Takatoshi: [0020] "The 2 control vehicle speed calculation unit 42 [second sensor] calculates the 2 control vehicle speed V_FB at the time of the curve [road shape information] running of the vehicle 100 in the section C [present position] based on the vehicle state amount information [second information, state information]." Note that a skilled practitioner would recognize that calculation unit is determining speed while in the curve, which is position the vehicle is at during the curve.).
Takatoshi fails to teach the first sensor is configured to obtain information on the road shape of the traveling road at a position a predetermined distance away from the present position of the vehicle as the first information.
However, in the same field of endeavor, Imai teaches the first sensor is configured to obtain information on the road shape of the traveling road at a position a predetermined distance away from the present position of the vehicle as the first information (Imai: [0115] "However, when the image obtained by a camera [first sensor] is processed, information of a distant road point [first information on the road shape] may not be accurately computed due to limitation in resolution of the camera. Accordingly, computation may be made on information of close range (e.g. 30m) [predetermined distance away from vehicle], within which accuracy is sufficiently maintained.").
Takatoshi, Yasui, and Imai are considered to be analogous to the claimed invention because they are in the same field of vehicle control while traveling in a road curvature or based on the environment ahead. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takatoshi and Yasui to incorporate teachings of Imai to obtain vehicle control information in order to control vehicle acceleration because it provides the benefit of vehicle and passenger comfort and safety.
12.	Regarding Claim 5, Takatoshi, Yasui, and Imai remains as applied above in Claim 4, and further, Yasui teaches calculating the first target acceleration when only the first situation between the first situation and the second situation has been occurring (Yasui: [0163] "When the second control execution condition is not satisfied (i.e., negative determination is made in step B250), then it is determined whether or not a first control execution condition (first control permission condition, deceleration operation, and turning state) is satisfied in step B255. On the other hand, when the positive determination is made in step B250, the second control (limit protection control) is started and executed in step B260. When the positive determination is made in step B255, the first control (travel assistance control) is started and executed in step B265 [only one of the situations occurring]." Note that a skilled practitioner would recognize that, if the control is started and executed, then it first has to be calculated.); 
And stop calculating the first target acceleration and calculate the second target acceleration when both of the first situation and the second situation have been occurring (Yasui: [0164] "Accordingly, in cases where the execution conditions for the first and second controls are both satisfied [when both first and situation occurs], the second control of which degree of demand is higher is given priority. That is, when the second control execution condition is satisfied while the first control is being performed [when both first situation and second situation have been occurring], the control is switched from the first control to the second control [stop calculating first target, calculate second target].").  
13.	Regarding Claim 6, Takatoshi, Yasui, and Imai remains as applied above to Claim 1, and further, Imai teaches the control device is configured to: calculate a transition time period target acceleration by making a weight of one target acceleration, which the actual acceleration is controlled to approach immediately before a switch time point, between the first target acceleration and the second target acceleration smaller and making a weight of the other target acceleration larger, as an elapsed time from the switch time point becomes longer, during a transition time period from the switch time point to a time point at which a predetermined time period elapses from the switch time point (Imai: [0130] "Therefore, when the final target velocity [target acceleration] computing part 24 of the speed controller 20 [control device] compares the first target velocity [first target acceleration] and the second target velocity [second target acceleration] and a lower target velocity is selected as a final target velocity, the final target velocity follows the first target velocity 1101 [actual acceleration] indicated with the solid line 1103 up to the point C [transition time], and switches to the second target velocity 1102 after the point C [switch time point], since accuracy of the second target velocity becomes high."),
The switch time point being a time point at which a control state is switched from a first state where the actual acceleration is controlled to approach the one target acceleration to a second state where the actual acceleration is controlled to approach the other target acceleration; Control the vehicle such that the actual acceleration approaches the transition time period target acceleration during the transition time period (Imai: [0131] and Figure 11 "Therefore, in the present example of velocity control, when the switching of the target velocity is implemented, the final target velocity is made to follow a pattern 1103 or 1104, to gradually change the target velocity [approach the target velocity] while avoiding a sudden change in the vehicle velocity [transition time period]. In other words, before and after the point C where the first target velocity is switched to the second target velocity [switch time point], the final target velocity (the pattern 1103 or 1104) is set so that the acceleration/ deceleration is maintained in a specific range, and the vehicle velocity is controlled based on the set final target velocity (or pattern)." Note that Figure 11 shows the vehicle speed is controlled with a steady change. There is a steady changing from the first information method velocity and the second information method velocity while the vehicle is traveling and entering/in the curve.).

Response to Arguments
14.	Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive.
15.	The applicant has alleged “Imai does not teach to control the vehicle such that the actual acceleration approaches a lower priority target other than the higher priority target acceleration between the first target acceleration and the second target acceleration, when the reliability degree of the higher priority of target acceleration is lower than the first threshold reliability degree, and the reliability degree of the lower priority target acceleration is equal to or higher than a second threshold reliability degree in the case where both of the first situation and the second situation have been occurring.”
In response to the applicant’s argument, the limitations where Imai is relied upon are mutually exclusive limitations. 
As currently claimed, independent Claim 1 recites the limitation “when the reliability degree of the high priority target acceleration is equal to or higher than a first threshold reliability degree” and “when the reliability degree of the higher priority target acceleration is lower than a first threshold reliability degree, and the reliability degree of the lower priority target acceleration is equal to or higher than a second threshold reliability degree.”  The inclusion of the term "when" followed by a condition (with two or more implicit or explicit) possibilities, creates an embodiment with optional language.  Optional language within a claim creates more than one embodiment for substantive examination (e.g., option A is claimed, option B is claimed, but both options cannot occur simultaneously - mutual exclusivity).  As such, the two mutually exclusive limitations that include the “when” term becomes relevant due to the Broadest Reasonable Interpretation principle.  Under BRI, the use of optional language obligates the examiner to interpret both claimed options to determine the broadest interpretation of the claim.  However, the broadest interpretation cannot include both mutually exclusive embodiments and only the broadest single embodiment is subject to examination.
Additionally, Imai teaches the broadest limitation in [0129]-[0130] and [0232]-[0234] to control the vehicle where the actual velocity approaches the higher priority target velocity. The vehicle is controlled when the reliability of the second target velocity is high, and the target velocity is the second target velocity. The vehicle is controlled when the vehicle enters the curve, which is the situation where both the first and second situation are occurring. Therefore, Imai teaches the condition where the reliability of the higher priority target acceleration is high that a threshold reliability degree, and to control the actual acceleration to approach the higher priority acceleration (second velocity).
Under broadest reasonable interpretation, the mutually exclusive limitations are optional as only one of the limitations needs to be taught by the prior art. The limitations are mutually exclusive because the control of the vehicle is based on when reliability degree of the higher priority target acceleration is higher or lower than a first threshold reliability degree. Therefore, the vehicle cannot be controlled when the reliability degree is both higher a lower than a first threshold reliability degree. Both limitations cannot be true at the same time.
16.	Takatoshi (JP 2017171199 A), in view of Yasui (US 20090187322 A1), and in further view of Imai (US 20080059036 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
17.	Claims 1-6 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663